Citation Nr: 1756555	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-26 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a back and left lower extremity disability as secondary to service-connected right foot disability.

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in November 2015.

These issues were previously before the Board in February 2016.  In that decision, the Board denied the Veteran's service connection claim for a back and left lower extremity disability.  The Board also reopened a previously denied claim of service connection for a left foot disability and remanded the claim for additional development.

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and the issue was subsequently the subject of an August 2016 joint motion for remand.  The Court granted that join motion for remand by order later in August 2016.

The back and lower left lower extremity disability is addressed in the decision below.  The left foot disability claim is addressed in the remand section following the decision.



FINDING OF FACT

The Veteran's back and left lower leg lower extremity disability is proximately due to his service-connected right foot disability.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease and lumbar strain with left sciatica, as secondary to the service-connected right foot disability, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II. Analysis

The Veteran contends that his back and left lower extremity disability is proximately due to his service-connected right foot disability.  Specifically, he contends that his service-connected right foot has altered his gait such that over many years this altered gait has caused his back and left lower extremity disability.  The Veteran's right foot is service connected, thus the sole question is whether his back and left lower extremity disability is proximately due to his right foot disability.

The Veteran received VA examinations for his back in September 2010 and December 2012.  In the September 2010 examination report, the examiner opined that the Veteran's back was less likely than not caused by his right foot condition.  The rationale was that it was not thought that complaints relative to the leg were necessarily related to the feet.  Rather, the examiner opined that the leg pain appeared to be related simply to shortening and tightening of the myofascial tissues.  The December 2012 examiner provided a diagnosis of degenerative disc disease, but opined that this was a result of age-related changes rather than the Veteran's altered gait.  The Veteran also was noted as having mild scoliosis, but the opinion regarding this was that it was congenital.  Lastly, sciatica was noted, but the examiner opined this was related to a motor vehicle accident the Veteran experienced in 2008.  

An April 2010 VA treatment note reflected an opinion that the Veteran's low back pain was "likely mechanical in nature, possibly related to altered body mechanics over the years versus congenital mild scoliosis."  An April 2012 VA addendum opinion stated that the Veteran's back was at least as likely as not proximately due to or the result of his service-connected residuals of the injury to his right foot.  Another September 2010 statement from a private physician noted that the Veteran's gait, necessitated by his right foot, was partially responsible for his low back pain.  The Veteran's private chiropractor also opined that his right foot profoundly altered the Veteran's gait, and that this gait for nearly 40 years contributed significantly to the Veteran's ongoing back pain problems.

After the case was returned from the Court, the Board obtained a Veterans Health Administration (VHA) expert medical opinion in September 2017 under 38 C.F.R. § 20.901(a).  The opinion was provided by an orthopedic surgeon at a VA Medical Center.  This physician noted that alteration of gait due to a foot disability over time can alter lower back mechanics and cause or aggravate low back pain.  The Veteran's altered posture and antalgic gait could contribute to his low back pain especially where there is an altered gait secondary to a chronic foot disability for many years, according to the expert.  Furthermore, the expert noted that the Veteran's sciatica began in 1990s, and can be caused by alteration of gait in the form of a chronic right foot disability.  Indeed, the expert stated that sciatica can occur due to altered gait mechanics that can be caused by foot disorders.

The Board finds the evidence at least in equipoise as to this issue.  This is so because even though the September 2010 and December 2012 VA examiners opined that the Veteran's back and left extremity disability was not caused by his right foot, the VA treatment records, private medical opinion and September 2017 VHA opinion are persuasive as to the idea that the Veteran's right foot disability and subsequent altered gait can and in fact did over many years lead, at least in part, to his sciatica and low back pain.  

With the evidence at least balanced, the benefit of the doubt doctrine is applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102.  Thus, the Board finds that the Veteran's back and left lower leg lower extremity disability is proximately due to his service-connected right foot disability.  Therefore, service connection for a back and left lower leg lower extremity disability-best characterized as degenerative disc disease and lumbar strain with left sciatica-is warranted.


ORDER

Service connection for degenerative disc disease and lumbar strain with left sciatica, as secondary to service-connected right foot disability, is granted.


REMAND

In its February 2016 decision, the Board reopened the Veteran's claim of service connection for a left foot disability.  The Board then remanded the claim in order for a VA examiner to opine whether the Veteran's left foot was aggravated by his service-connected right foot disability.  An additional opinion was obtained in September 2017.  The expert explained that according to records that were reviewed, there was no information that the Veteran's right foot aggravated his left foot.  The expert stated that in reviewing the data, several physicians had examined the Veteran's feet and had all given the opinion that the left foot did not sustain an injury during service, nor did the service-connected right foot aggravate or cause any left foot disability.  

The Board finds this portion of the September 2017 opinion inadequate.  This is so because instead of the examiner providing an opinion and explaining the medical principles leading to such opinion, the examiner merely restated the preexisting opinions in the record on the relevant issue of causation.  What is required is a medical opinion adequately explained such that the Board may fairly adjudicate the Veteran's claim.  A mere recitation of the opinions already of record is insufficient.  Thus, another opinion should be obtained on this issue on remand.  

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain an addendum opinion to determine the etiology of the Veteran's left foot disability from an appropriate medical professional.  The entire claims file should be reviewed by the examiner.

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left foot disability is proximately due to, the result of, or aggravated by his service-connected right foot disability.

A complete rationale should be provided for any opinion expressed.

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


